DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 30 July 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein (i.e., non-patent literature citation no. 1) has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the scope of the claimed invention is rendered indefinite by the recitation “near a proximal end” in line 3.  Specifically, “near” is relative terminology, and “proximal end” is not defined proximate to anything.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ungchusri et al. (US 2015/0226355 A1).
CLAIMS 1-5
Ungchusri et al. ‘355 discloses a retaining ring retention system (Fig. 2A) comprising:
regarding claim 1,
a first component (106) coupled to a second component (102), the first component (106) having a first groove (112), the second component (102) having a second groove (110), wherein the first groove (112) is located on a first interface surface on the first component (106) and is adjacent to the second groove (110) located on a second interface surface on the second component (102); and
a retaining ring (108; para. 0032) housed between the first groove (112) and the second groove (110), wherein the retaining ring (108) comprises a first ring bearing surface (108 top surface) and a second ring bearing surface (108 bottom surface), wherein the first ring bearing surface (108 top) and the second ring bearing surface (108 bottom) are configured such that a perpendicular line drawn from the center of the first ring bearing surface intersects the second ring bearing surface;
regarding claim 2,
wherein the first groove (112) comprises a first groove bearing surface for mating with the first ring bearing surface (108 top) and the second groove (110) comprises a second groove bearing surface for mating with the second ring bearing surface (108 bottom) such that when the first component (106) and the second component (102) are pulled in opposite directions after assembly, the retaining ring (108) is placed under compression;
regarding claim 3,
wherein the retaining ring (108) comprises a plurality of segments (paras. 0029, 0032);
regarding claim 4,
wherein the first component (106) comprises a retainer hole (130) for allowing the plurality of segments to be inserted (para. 0036) and a first cover (132) for sealing the retainer hole (Fig. 5); and
regarding claim 5,
wherein the retaining ring (108) has a hexagonal cross-section (Fig. 2A).
  
CLAIMS 6-10 and 14
Ungchusri et al. ‘355 discloses a retaining ring retention system (Fig. 2A) comprising:
regarding claim 6,
a first conduit (102) comprising a first groove (110) traversing the circumference of an outer surface of the first conduit (102) near a proximal end of the first conduit;
a second conduit (104) comprising a threaded conduit interface (105) on an outer surface of the second conduit;
a collar (106) for joining the first conduit (102) to the second conduit (104), the collar (106) comprising a threaded collar interface (107) on an inner diameter for engaging the threaded conduit interface (105) and a collar groove (112) traversing the inner diameter;
a retaining ring (108) housed between the first groove (110) and the collar groove (112), wherein the retaining ring (108) comprises a first ring bearing surface (108 bottom surface) and a second ring bearing surface (108 top surface), wherein the first ring bearing surface (108 bottom) and the second ring bearing surface (108 top) are configured such that a perpendicular line drawn from the center of the first ring bearing surface intersects the second ring bearing surface;
regarding claim 7,
	wherein the first groove (110) comprises a first groove bearing surface for mating with the first ring bearing surface (108 bottom) and the collar groove (112) comprises a second groove bearing surface for mating with the second ring bearing surface (108 top) such that when the first conduit (102) and the second conduit (104) are pulled in opposite directions after assembly, the retaining ring (108) is placed under compression;
regarding claim 8,
wherein the retaining ring (108) comprises a plurality of segments (paras. 0029, 0032);
regarding claim 9,
wherein the collar (106) comprises a retainer hole (130) for allowing the plurality of segments to be inserted (para. 0036) and a first cover (132) for sealing the retainer hole (Fig. 5);
regarding claim 10,
wherein the collar further comprises a locking mechanism (150) for securing the collar to the second conduit; and
regarding claim 14,
wherein the retaining ring (108) has a hexagonal cross-section (Fig. 2A).

CLAIMS 15-19
Regarding claims 15-19, the structural limitations and method steps recited therein are expressly taught by and inherent to use of the system disclosed by Ungchusri et al. ‘355.

CLAIMS 20 and 21
Ungchusri et al. ‘355 discloses a retaining ring retention system comprising:
regarding claim 20,
a first conduit (104) comprising a threaded exterior portion (105);
a second conduit (102) comprising a conduit load shoulder in a conduit groove, the conduit groove (110) traversing a circumference of the second conduit (102);
a collar (106) comprising a threaded interior portion (107) and a collar load shoulder in a collar groove (112), wherein the collar groove (112) traverses an inner circumference of the collar such that the conduit groove (110) is adjacent the collar groove (112); and
a retaining ring (107) comprised of one or more pieces (paras. 0029, 0032) housed between the conduit load shoulder and the collar groove (112), for securing the collar to the second conduit (102), wherein the conduit load shoulder and the collar load shoulder are configured to put a first bearing surface and a second bearing surface of the retaining ring (108under compression, wherein the first conduit can be coupled to the collar by engaging the threaded exterior portion (105) on the first conduit (104) with the threaded interior portion (107) of the collar (106); and
regarding claim 21,
wherein the retaining ring (108) has a hexagonal cross-section (Fig. 2A).

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
08 August 2022